This cause is companion to No. 7720, State v. Texas Mutual Life Insurance Company of Texas (Tex.Civ.App.) 51 S.W.2d 405, this day decided. Appellee was chartered April 9, 1906, the certificates issued by it are in denominations of $500, $1,000, and $1,100, and the dues and assessments are different in amounts from those in cause No. 7720. In other respects the record showing does not differ in any material element from that in cause No. 7720. The opinion in that cause is referred to as controlling the issues involved in the instant appeal, and upon the authority of its holdings, the trial court's judgment is reversed and the cause remanded.
Reversed and remanded.